DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
Applicant submitted a terminal disclaimer and the previous obviousness type double patenting rejection is withdrawn.

Response to Arguments
Examiner acknowledges the receipt of the Applicant’s Amendment dated April 22, 2022. Applicant amended claims 1 and 2. Applicant added new claims 3-8. Claims 1-8 are pending.
Applicant's arguments with respect to claims 1 and 2 have been considered and are persuasive. Upon further search and consideration, the claims are rejected under 35 U.S.C. 103 as discussed below in view of the new grounds of rejection over Nowlin et al. (U.S. Publication 2002/0128552) as necessitated by the amendment. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “user input device” in claims 3-8 defined as a wearable user interface operator in Page 23 Lines 13-15 and 20-29 of the Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "said endoscopic camera" in Lines 9 and 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "said endoscope" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant has amended claims 1 and 2, and the previous rejections under 35 U.S.C. 102(a)(2) are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (U.S. Patent 5,836,869, hereinafter “Kudo”) and in further view of Nowlin et al. (U.S. Publication 2002/0128552, hereinafter “Nowlin”).
As to Claim 1, Kudo discloses a surgical system in Figs. 64 and 65 as described below comprising:
at least two laparoscopic instruments (809, 809’) in 57/43 and 57/55 along with (813) in 57/57 having distal portions positionable in a body cavity as shown in Fig. 64;
an endoscopic camera (402) in 32/46 and (801) carried by a robotic automated assistant (861) in 64/36 and Fig. 64, the camera positionable in the body cavity to capture images of a surgical site and the distal portions of the laparoscopic instruments;
a display (832) in 58/55 and Fig. 64 configured to display images captured by the endoscopic camera;
at least one computerized platform (931) in 64/33 and Fig. 65 configured for (a) receiving input from the user input device indicating a user selection of a selected one of the laparosopic instruments as described in 65/13-16 and 65/64-66; (b) visually identifying the selected one of said laparoscopic instruments (813) above using a graphic designator (938a, 938b) in Figs. 66 and 67 on said displayed images of the surgical site, (d) tracking said selected laparoscopic instrument using image information received from said endoscopic camera as described in 65/1-8; and (e) causing the automated assistant to maneuver said endoscopic camera so as to focus said endoscope on said selected laparoscopic instrument as described in 65/13-16 and 65/66 to 66/5.
However Kudo does not specifically disclose that the graphic designator is an overlay. Nowlin teaches in the related field of endoscopy that in response to a user selection input, a graphic designator is displayed as an overlay on displayed images of a surgical site in a position overlaying an image of the selected instrument in [0207]. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the system and method of Kudo with display functionality taught by Nowlin in order to notify the user of selected and deselected tools to provide the same function with predictable results (Nowlin, [0207]).
As to Claim 2, Kudo discloses a surgical method in Figs. 64 and 65 as described below comprising:
positioning distal portions of at least two laparoscopic instruments (809, 809’) in 57/43 and 57/55 along with (813) in 57/57 at a surgical site as shown in Fig. 64;
displaying an image of the surgical site on a display (832) in 58/55 and Fig. 64;
receiving input via (931) in 64/33 and Fig. 65 indicating a user selection of a selected one of the laparosopic instruments (813) above as described in 65/13-16 and 65/64-66;
visually identifying the selected one of said laparoscopic instruments using a graphic designator (938a, 938b) in Figs. 66 and 67 on said displayed images of the surgical site;
tracking said selected laparoscopic instrument using image information received as described in 65/1-8 from said endoscopic camera (402) in 32/46 and (801); and
causing the automated assistant (861) in 64/36 and Fig. 64 to maneuver said endoscopic camera so as to focus said endoscope on said selected laparoscopic instrument as described in 65/13-16 and 65/66 to 66/5.
However Kudo does not specifically disclose that the graphic designator is an overlay. Nowlin teaches in the related field of endoscopy that in response to a user selection input, a graphic designator is displayed as an overlay on displayed images of a surgical site in a position overlaying an image of the selected instrument in [0207]. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the system and method of Kudo with display functionality taught by Nowlin in order to notify the user of selected and deselected tools to provide the same function with predictable results (Nowlin, [0207]).
As to Claim 3, Kudo discloses the surgical system of claim 1, wherein said at least one computerized platform is configured for receiving the user input from a user input device (932) in Figs. 64-65.
As to Claim 4, Kudo discloses the surgical instrument of claim 3, wherein the user input device is a wearable user input device (437) in 37/26 being a “foot switch” or “hand switch” in 34/12-13 and (63) in 13/47 being worn on a head.
As to Claim 5, Kudo discloses the surgical instrument of claim 3, wherein the user input device is mountable to a surgical instrument (437) in 37/26 being a “foot switch” or “hand switch” in 34/12-13 and (63) in 13/47 being worn on a head being capably placed on top of a surgical instrument.
As to Claim 6, Kudo discloses the surgical method of claim 2, wherein receiving input indicating a user selection comprises receiving the input from a user input device (932) in Figs. 64-65.
As to Claim 7, Kudo discloses the surgical method of claim 6, wherein the user input device is a wearable user input device (437) in 37/26 being a “foot switch” or “hand switch” in 34/12-13 and (63) in 13/47 being worn on a head.
As to Claim 8, Kudo discloses the surgical method of claim 6, wherein the user input device is mountable to a surgical instrument (437) in 37/26 being a “foot switch” or “hand switch” in 34/12-13 and (63) in 13/47 being worn on a head being capably placed on top of a surgical instrument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed 892 form. 20100234857 is cited to show display of tool selection in [0210].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795




/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795